Porter, J.
(concurring specially): I agree that the plaintiff cannot recover because McDougall assumed the risk, but I am also of the opinion that no negligence was shown against the defendant. The weight of reason, as well as of authority, supports the rule that the manner in which a railroad company constructs and maintains its permanent structures, is a matter of engineering, and not a question to submit to the jury. The question of negligence was before the supreme court of the United States in Tuttle v. Milwaukee Railway, 122 U. S. 189. The negligence charged was in the construction of the tracks with a sharp curve which caused the drawheads to pass each other and the cars to come so close together that the brakeman was crushed. In the opinion Mr. Justice Bradley said:
“We do not think that public policy requires the courts to lay down any rule of law to restrict a railroad company as to the curves it shall use in its freight depots and yards, where the safety of passengers and the public is not involved; much less that it should be left to the varying and uncertain opinions of juries to determine such an engineering question. ... It must be a very extraordinary case, indeed, in which their (railroads’) discretion in this matter should be interfered with in determining their obligations to their employes.” (p. 194.)
In Boyd v. Harris, 176 Pa. St. 484, it was said:
“This case presents a question, the importance of which extends far beyond the present parties and the judgment to be entered herein. It is whether the location of the permanent structures along a line of railroad necessary to accommodate its business is to be determined by the railroad company or by a petit jury. If by the former, they may be located with reference to the convenient and economical use of the railroad and the accommodation of its traffic. If by the latter, these considerations will be lost sight of, and the proper location will be a shifting one to be settled by each successive jury in accordance with its own notions and the peculiar features of the case on trial. One jury may hold a given location to be safe and proper. The next jury may hold it to be unsafe and therefore improper. . . . Where they [permanent *144structures] shall be placed and how they shall be arranged are questions that belong to the railroad company as truly as the location of the switches and sidings, or of the track itself; and the- discretion of its officers is no more under the control of a petit jury in the one case than in the other.” (p. 488.)
In Baltimore, etc., R. Co. v. McOsker, 44 Ind. App. 255, a brakeman was killed by his head coming in contact with the post of an overhead bridge, while standing on the gangway of the engine cab and leaning out. The distance from the outer edge of the gangway to the bridge was 2 feet 4% inches; the bridge had been maintained in the same condition five years; was the standard width recommended by a conference of engineers, and was in use by railroads generally. In the opinion it was said:
“The bridge in question was necessary to the operation of the road. Its size and the manner of construction should have reference to its purpose as a part of the system for the convenience of the railroad company’s employees. The plan followed in constructing its permanent structures is a matter of engineering, and not a question to submit to a jury. . . . One jury might say that the bridge was too narrow, and another, that it was not.” (p. 260.)
A case directly in point is Ball v. Northern Pac. R. Co. 102 Wash. 668, which was an action under the federal employers' liability act. The only difference in the two cases is that it was a head brakeman who was killed in that case, and the bridge was a single-track bridge in place of a double-track one. The head brakeman, whose duties required him to ride on the engine, was standing on the step between the engine and the cab, holding to the handholds on the engine, and leaning out looking backward, watching a hot box on one of the cars, when the engine passed through the bridge, the clearance of which was approximately 2 feet; the brakeman’s head struck the iron girder at the end of the bridge, and he was killed. The bridge was shown to be one of a number of like bridges upon this division of the railroad, and to be a bridge of standard construction,. 14 feet 6 inches wide in the clear between sides; and that there was a clearance of 24% inches between the side of the engine and the side of the bridge. It was held that the defendant was not negligent in maintaining a bridge with a clearance of only 2 feet, where that was the standard construction and employees were not required to be upon the *145side of the cars or engines when passing over the bridge. The opinion quotes the case of Krebbs v. Oregon R. & Nav. Co., 40 Wash. 138, which recognized a distinction in cases of injuries from signal posts, telegraph poles, etc., situated too close to the track. In the Krebbs case it was said:
“These structures differ materially from railroad bridges, which constitute a permanent part of the roadbed, and are of necessity part and parcel thereof.”
The further citation of authorities seems unnecessary. I think it is plain that the defendant had the right to use its own methods in the construction of its tracks and bridges, and where they are reasonably safe, and the danger open and apparent, the fact that the clearance is approximately but two feet, as in this case, constitutes no showing of negligence.
In the case of Cloud v. Railway Co., 82 Kan. 851, 109 Pac. 400 (cited in the majority opinion), it was not only decided that the engineer had not assumed the risk, but that there was proof enough to establish negligence in the railway company’s placing its track so close to the girders of the bridge where it was necessary for the engineer to lean out in order to get signals. The clearance in that case was the same as in the case at bar, about 23 inches. In my opinion, the case was decided wrong. The meager statement of facts in the per curiam opinion furnishes nothing to distinguish it from other cases. I think it should be overruled, both on the question of assumption of risk and on the question of negligence of the defendant.
I am authorized to say that Marshall and Dawson, JJ., join in this special concurrence.